NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 09-3680
                                    ___________

                         MINDY JAYE ZIED-CAMPBELL,
                                            Appellant

                                          v.

   ESTELLE RICHMAN, Secretary, Pennsylvania Department of Public Welfare;
 FREDERICK LANDAU, Director, The York County Assistance Office; DOES 1-25;
       STEPHANIE LUDWIG, Supervisor, York County Assistance Office
               ____________________________________

                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                       (D.C. Civil Action No. 1-04-cv-00026)
                      District Judge: Honorable Yvette Kane
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  May 23, 2011
         Before: FUENTES, GREENAWAY, Jr. and COWEN, Circuit Judges

                            (Opinion filed May 24,2011 )

                                    ___________

                                     OPINION
                                    ___________

PER CURIAM

      Mindy Zied-Campbell filed in the District Court a complaint against the

Defendant-Appellees, employees of the Pennsylvania Department of Public Welfare
(“DPW”) and the York County Assistance Office (“YCAO”), alleging that they violated

her rights under Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12132, Title IV of the ADA, 42 U.S.C. § 12203(a), and Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794. The District Court granted the defendants’

motion for judgment on the pleadings in part and granted summary judgment as to the

remaining claims. For the reasons that follow, we will affirm the District Court’s orders.

                                             I

       The background and procedural history of this case are set forth in exhaustive

detail in the Magistrate Judge’s second report and recommendation. See D. Ct. Doc. No.

86, 1-11. Briefly, Zied-Campbell alleged that YCAO and DPW employees: (1) violated

her rights under the ADA and the Rehabilitation Act by failing to provide reasonable

accommodations in light of her disabilities,1 and (2) engaged in retaliatory conduct, such

as harassment and the denial of benefits, in violation of both Acts, because Zied-

Campbell complained about their failure to provide reasonable accommodations. Zied-

Campbell sued the defendants in their individual and official capacities, and sought both

damages and injunctive relief. The District Court appointed Zied-Campbell counsel, who

filed an amended complaint.

       The defendants then filed a motion under Federal Rule of Civil Procedure 12(c),


   1
     Zied-Campbell explained that she suffers from a number of mental health problems,
   including bipolar disorder and paranoid personality disorder.

                                             2
seeking judgment on the pleadings. The District Court granted the motion in part,

reasoning that: Zied-Campbell could not sue the defendants in their individual capacities

under Title II or the Rehabilitation Act; the Rehabilitation Act did not provide a cause of

action for retaliation; and Zied-Campbell could not assert a claim for damages for the

defendants’ alleged failure to accommodate her disability because Title II did not validly

abrogate Pennsylvania’s sovereign immunity.

       After the District Court’s order, then, Zied-Campbell’s remaining claims were: a

claim for injunctive relief against the defendants in their individual capacities for failing

to accommodate Zied-Campbell’s disability, in violation of Title II; a claim for injunctive

relief and damages against the defendants in their individual capacities for failing to

accommodate Zied-Campbell’s disability, in violation of the Rehabilitation Act; and a

claim for injunctive relief and damages against the defendants in their individual and

official capacities for retaliating against Zied-Campbell, in violation of Title IV. The

defendants filed a motion for summary judgment as to these remaining claims, and the

District Court granted the motion. Zied-Campbell timely appealed. We granted the

United States’ motion to intervene.

                                              II

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s orders granting the motions for judgment on the pleadings and

summary judgment. See Spence v. ESAB Group, Inc., 623 F.3d 212, 216 (3d Cir. 2010);

                                              3
Leamer v. Fauver, 288 F.3d 532, 535 (3d Cir. 2002). We may affirm on any grounds

supported by the record. See Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).

       The first issue raised on appeal is whether the District Court correctly concluded

that sovereign immunity bars Zied-Campbell’s claim under Title II of the ADA for

damages against the defendant-appellees in their official capacities. We decline the

United States’ invitation to vacate or reverse the District Court’s decision as to sovereign

immunity because, as the United States and the appellees argue, we may affirm the

District Court’s order on independent grounds. That is, assuming without deciding that

Title II validly abrogates Pennsylvania’s sovereign immunity, Zied-Campbell’s claim for

damages would have lost at summary judgment for the same reason as her claim under

Title II for injunctive relief.2

       Next, Zied-Campbell argues that the District Court improperly denied her motion

to further amend her amended complaint. The decision whether to grant a plaintiff leave

to file a second amended complaint is committed to the discretion of the District Court.

See Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000). Zied-Campbell sought leave to


   2
     In granting summary judgment, the District Court set forth in exhaustive detail the
   facts at issue and its reasons for concluding that Zied-Campbell was not entitled to
   relief on any claim. See D. Ct. Doc. Nos. 86, 134. Given that the District Court’s
   analysis of each claim was both meticulous and precise, and that Zied-Campbell has
   not challenged on appeal any aspect of the District Court’s order granting summary
   judgment, we will go no further than to state our agreement with the District Court
   that summary judgment was appropriate as to all of Zied-Campbell’s remaining
   claims. We also note that Zied-Campbell has not otherwise challenged the District
   Court’s order granting the motion for judgment on the pleadings.
                                             4
amend her complaint after discharging appointed counsel. The District Court denied her

request without prejudice, reasoning that she failed to comply with the District Court’s

Local Rules 7.1 and 7.5,3 and afforded Zied-Campbell two weeks to file a compliant

motion. Zied-Campbell failed to do so, instead filing a purported motion to reconsider,

which again failed to comport with Local Rules 7.1 and 7.5. The District Court again

afforded Zied-Campbell an opportunity to file a motion to amend that comported with the

Local Rules, but she failed to do so. Given that Zied-Campbell twice failed to file a

motion to amend satisfying the requirements of the District Court’s Local Rules -- which

have the force and effect of law, see Weil v. Neary, 278 U.S. 160, 169-70 (1929) -- we

cannot say that she has demonstrated an abuse of discretion by the District Court.

       Zied-Campbell also argues that the District Court somehow mishandled her case

while she sought new counsel after her first two attorneys withdrew because they

obtained new jobs. However, the only relief Zied-Campbell sought while trying to obtain

new counsel was a stay of her proceedings, which the District Court granted. She does

not allege any other defect and, on the record before us, we perceive no error in the

District Court’s conduct.

       Finally, Zied-Campbell argues that Judge Kane should have recused because of



   3
     Local Rule 7.1 requires that a certification of concurrence (or nonconcurrence) and
   a draft order accompany a motion. Local Rule 7.5 requires a motion to be supported
   by a separately-filed brief.

                                             5
bias. Although the District Court did not rule on Zied-Campbell’s motion to recuse, we

may address the issue on appeal because the record has been adequately developed, see

In re Kensington Int’l Ltd., 353 F.3d 211, 214 (3d Cir. 2003), and “the proper resolution

is beyond any doubt.” Singleton v. Wulff, 428 U.S. 106, 121 (1976). The sole basis for

Zied-Campbell’s charge of bias is that the District Court made unfavorable rulings and

mischaracterized some of Zied-Campbell’s arguments. However, judicial rulings alone

are insufficient to warrant recusal, see Liteky v. United States, 510 U.S. 540, 555-56

(1994), and Zied-Campbell has offered no other reason to question Judge Kane’s

impartiality.

       Accordingly, we will affirm the decision of the District Court. Zied-Campbell’s

motion to amend the opening brief is denied because the materials she seeks to have

considered are irrelevant to this appeal. Zied-Campbell’s motion to use her February 17,

2011 submission as a “supplemental opening brief” is denied as unnecessary. Zied-

Campbell sought to treat that filing as a supplemental opening brief solely to preserve her

right to file a reply to the appellees’ brief, but she has not done so. Finally, Zied-

Campbell’s motion to file a supplemental appendix is denied as unnecessary because the

documents she seeks to submit are already part of the record below.




                                               6